United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.A., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
DEPOT, Cherry Point, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-72
Issued: May 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 9, 2007 appellant filed a timely appeal from a schedule award decision of the
Office of Workers’ Compensation Programs dated August 23, 2007. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the schedule award.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he has more
than five percent impairment of the right upper extremity for which he received a schedule
award.
FACTUAL HISTORY
On August 2, 2005 appellant, a 54-year-old sandblaster, filed a Form CA-2, occupational
disease claim, for a hand condition. He did not stop work. On September 7, 2005 the Office
accepted that appellant sustained employment-related right carpal tunnel syndrome, and on
May 23, 2006 Dr. Ronald K. Freund, a hand surgeon Board-certified in orthopedics, performed

surgical release. Appellant returned to limited duty on June 12, 2006. On August 29, 2006 he
returned to full duty and filed a schedule award claim.
In an August 28, 2006 report, Dr. Freund advised that, in accordance with page 509 of the
fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides),1 appellant had a 10 percent upper extremity
impairment based on grip strength deficit. He also answered Office questions regarding
appellant’s degree of impairment, advising that maximum medical improvement was reached on
August 28, 2006, that appellant had a 10 percent impairment based on loss of strength and a 0
impairment due to sensory deficit, pain or discomfort. By report dated February 1, 2006, an
Office medical adviser, Dr. Willie E. Thompson, Board-certified in orthopedic surgery, noted
that he had reviewed appellant’s medical record and advised that, since appellant had surgery on
May 23, 2006, he would not reach maximum medical improvement until May 23, 2007 and
should have an updated electromyographic (EMG) study prior to revisiting whether he was
entitled to a schedule award.
Appellant retired effective January 4, 2007 and, in a March 26, 2007 treatment note,
Dr. Freund noted appellant’s complaint of pain with gripping activities. Examination findings
included static two-point discrimination (S2PD) testing of five millimeter (mm) with some
variability from time to time in all digits. He recommended an EMG. Dr. Armistead Williams, a
Board-certified neurologist, performed an EMG examination on April 3, 2007. He noted
appellant’s medical history and his report that, while the surgery initially helped, he had begun to
have numbness and pain again. Dr. Williams interpreted the right arm EMG as demonstrating
mild right carpal tunnel syndrome, minimally worse than in a prior study of October 2004 with
no evidence of superimposed cervical nerve root compression, ulnar neuropathy or
polyneuropathy. In a July 5, 2007 report, the Office medical adviser, Dr. Thompson, noted that
he had reviewed the medical evidence of record including the April 3, 2007 EMG study. He
found that the date of maximum medical improvement was May 23, 2007 and advised that,
under the fifth edition of the A.M.A., Guides, normal sensibility and opposition strength and
abnormal sensory and/or motor latencies or abnormal EMG testing with a residual carpal tunnel
syndrome resulted in an impairment rating not to exceed five percent of the upper extremity.
By decision dated August 23, 2007, appellant was granted a schedule award for a five
percent permanent impairment of the right arm, for a total of 10 weeks, to run from May 23 to
August 4, 2007.
LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act2 and section 10.404 of
the implementing federal regulations,3 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
1

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

2

which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides4 has been adopted by the Office, and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.5 Chapter 16 provides the framework
for assessing upper extremity impairments.6
Regarding carpal tunnel syndrome, the A.M.A., Guides provide:
“If, after an optimal recovery time following surgical decompression, an
individual continues to complain of pain, paresthesias and/or difficulties in
performing certain activities, three possible scenarios can be present:
1. Positive clinical findings of median nerve dysfunction and electrical
conduction delay(s): the impairment due to residual CTS [carpal tunnel
syndrome] is rated according to the sensory and/or motor deficits as
described earlier.7
2. Normal sensibility and opposition strength with abnormal sensory
and/or motor latencies or abnormal EMG testing of the thenar muscles: a
residual CTS is still present, and an impairment rating not to exceed 5
percent of the upper extremity may be justified.
3. Normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength, and nerve conduction studies:
there is no objective basis for an impairment rating.”8
Section 16.5d of the A.M.A., Guides provide that, in compression neuropathies,
additional impairment values are not given for decreased grip strength. Carpal tunnel syndrome
is an entrapment/compression neuropathy of the median nerve, and the A.M.A., Guides provides
that impairment for carpal tunnel syndrome be rated on motor and sensory deficits only.9 Office
procedures further provide that, after obtaining all necessary medical evidence, the file should be
4

A.M.A., Guides, supra note 1.

5

See Joseph Lawrence, Jr., supra note 1; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
6

A.M.A., Guides, supra note 1 at 433-521.

7

Section 16.5b of the A.M.A., Guides describes the methods for evaluating upper extremity impairments due to
peripheral nerve disorders and provides that the severity of the sensory or pain deficit and motor deficit should be
classified according to Tables 16-10a and 16-11a respectively. The impairment is evaluated by multiplying the
grade of severity of the sensory or motor deficit by the respective maximum upper extremity value resulting from
sensory or motor deficits of each nerve structure involved. When both sensory and motor functions are involved,
the impairment values derived for each are combined. Id. at 481; Kimberly M. Held, 56 ECAB 670 (2005).
8

Id. at 495.

9

Id. at 494; Kimberly M. Held, supra note 7.

3

routed to the Office medical adviser for an opinion concerning the nature and percentage of
impairment.10
ANALYSIS
The Board notes that the August 23, 2007 decision contains a factual error. Section 8107
of the Act provides that the compensation schedule for a 100 percent loss of use of the arm is
312 weeks.11 Thus, five percent upper extremity impairment would equal 15.6 weeks, not the 10
weeks granted in the August 23, 2007 schedule award. The Board also finds this case is not in
posture for decision for other reasons. As noted above, the A.M.A., Guides provides three
scenarios for assessing impairment due to carpal tunnel syndrome following a surgical
decompression.12 Dr. Freund’s initial impairment rating dated August 28, 2005 is of no
probative value because he based his rating on grip strength testing found on page 509 of the
A.M.A., Guides rather than providing proper analysis as provided on page 495, and the
guidelines found for assessing compression neuropathies found in section 16.5d of the A.M.A.,
Guides provide that additional impairment values are not given for decreased strength.13
Dr. Freund also provided a March 26, 2007 treatment note in which he advised that appellant
continued to have pain with gripping activities and provided examination findings of S2PD
testing of five mm. He, however, did not explain the significance of the S2PD finding. On
April 3, 2007 Dr. Williams noted appellant’s account that numbness and pain had returned
following surgery and advised that his EMG study demonstrated mild carpal tunnel syndrome
that was minimally worse than in October 2004. In his July 5, 2007 report, the Office medical
adviser, Dr. Thompson, rated appellant’s impairment under scenario two enunciated above. He,
however, did not explain what medical evidence he relied on in reaching his conclusion.
If, on examination, a physician finds positive clinical findings of median nerve
dysfunction and electrical conduction delay, the impairment due to residual carpal tunnel
syndrome is to be rated according to the sensory and/or motor deficits described in section 16.5b
of the A.M.A., Guides.14 If examination demonstrates normal sensibility and opposition strength
with abnormal sensory and/or motor latencies or abnormal EMG testing of the thenar muscles, a
residual carpal tunnel syndrome is still present, and an impairment rating not to exceed five
percent of the upper extremity may be justified.15
Notwithstanding the factual error in the August 23, 2007 schedule award regarding the
number of weeks of compensation, the Board also concludes that it is unclear from the medical
evidence of record whether appellant’s right carpal tunnel syndrome should be rated under the
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Evaluation of Schedule Awards, Chapter 2.808.6(d)
(August 2002).
11

5 U.S.C. § 8107(c)(1).

12

A.M.A., Guides, supra note 1 at 495.

13

Supra note 8.

14

Supra note 7.

15

Supra note 8.

4

first or second scenario for assessing carpal tunnel syndrome as found on page 495 of the
A.M.A., Guides. The case must therefore be remanded to the Office. On remand the Office
should further develop the medical record to determine appellant’s degree of right upper
extremity impairment, to be followed by an appropriate decision.
CONCLUSION
The Board finds this case is not in posture for decision as the August 23, 2007 schedule
award contains a factual error and the medical evidence of record is insufficient to determine
whether appellant’s right upper extremity carpal tunnel syndrome impairment falls under the first
or second rating scheme found on page 495 of the A.M.A., Guides.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 23, 2007 be vacated and the case remanded to the Office
for proceedings consistent with this opinion of the Board.
Issued: May 7, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

